Citation Nr: 0122647	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (Committee).  The 
veteran and his representative appeared at a hearing before 
the Committee at the Nashville, Tennessee VA Regional Office 
(RO) in October 1998.  

The Board REMANDED this case to the RO in May 2000.  The 
veteran requested and was scheduled to appear before a Member 
of the Board at a hearing at the RO in August 2001; however, 
the veteran failed to appear.  The case has been returned to 
the Board.


FINDINGS OF FACT

1.  The veteran was awarded VA pension benefits in September 
1993 and special monthly pension by reason of being 
housebound in March 1996.

2.  The veteran's pension benefits included payment for his 
two dependent children.

3.  In September 1997, the RO proposed to reduce the 
veteran's pension due to failure to receive verification of 
continuation of schooling for the veteran's dependent son 
from July 1, 1996 to September 1, 1997.  In November 1997, 
the RO reduced the veteran's pension, which resulted in an 
overpayment of $2,700.

4.  In December 1997, the veteran was incorrectly issued a 
retroactive payment in the amount of $2,802.  

5.  In July 1998, evidence was received showing that the 
veteran's son remained his dependent during the time period 
from July 1, 1996 to September 1, 1997; thus liquidating the 
amount of overpayment in the amount of $2,700.

6.  In August 1998, the RO determined that the $2,645 of the 
$2802 in retroactive benefits paid to the veteran in December 
1997 was a duplicate payment, and thus, the overpayment 
remained.  After adjustment, the amount of the overpayment 
was adjusted to $2,539.

7.   The overpayment at issue was due solely to fault by VA. 


CONCLUSION OF LAW

The overpayment of pension benefits in the amount of $2,539 
was solely the result of administrative error, and, 
therefore, was improperly created.  38 U.S.C.A. §§ 3562, 
5107, 5112(b)(10) (West 1991); 38 C.F.R. §§ 3.500(b), 
3.667(f), 3.707, 21.3023 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Given the outcome 
below granting the veteran's appeal, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this case which would 
result from a remand solely to allow the RO to apply the VCAA 
would not be justified.

A review of the record has lead the Board to conclude that 
the validity of the indebtedness is at issue, this matter 
must be addressed before the Board may proceed to the 
question of his entitlement to waiver of recovery of the 
overpayment of disability compensation benefits.  See Schaper 
v. Derwinski, 1 Vet. App. 430, 434 (1991).  Although the RO 
has not formally considered whether the indebtedness in 
question was properly created, there is no prejudice to the 
veteran in light of the following Board decision.  See 
Bernard, 4 Vet. App. at 384.

Review of the record reveals that the veteran was determined 
to be permanently and totally disabled and was awarded VA 
pension in September 1993.  In March 1996, the RO granted 
special monthly pension based on being housebound.  The 
veteran's award included dependency allowances for his two 
children.  The overpayment at issue resulted from the 
veteran's continuing receipt of a dependency allowance for 
his son.  The veteran's ex-spouse, guardian of the veteran's 
children, submitted a VA Form 21-674C, Request for approval 
of school attendance, showing that that veteran's son was 
still in high school and expected to graduate in June 1997.  
In June 1997, the RO requested verification of the school 
attendance of the veteran's son.  However, such documentation 
was not received.  In September 1997, the RO proposed to 
reduce the veteran's pension benefits effective July 1, 1996, 
based on removal of dependent child.  In November 1997, the 
RO removed the veteran's dependent son from his pension award 
effective July 1, 1996; thus, creating the overpayment of 
$2,700.

In November 1997, the RO determined that the veteran's 
housebound status was not added to his benefit entitlement 
when the overpayment was calculated.  The RO determined that 
the overpayment should be reduced by $2,645.  However, the RO 
inadvertently issued the veteran a check in the amount of 
$2,802 as a retroactive award for housebound benefits for the 
period from July 1, 1996 to October 31, 1997.  The RO 
determined that $2,645 was duplicative of that he was 
previously paid.

In March 1998, the Committee determined that although the 
veteran was not at fault for the omission of his housebound 
benefit from the adjustment calculation, he should have known 
or could have easily learned that he was not entitled to the 
$2,645 of the check issued in December 1997, and that he 
received an unfair gain.

Subsequently, in March 1998, the RO received a VA Form 21-
674, Request for approval of school attendance, showing that 
the veteran's son attended high school from October 1996 to 
August 1997.  In July 1998, the RO determined that the $2,700 
overpayment pertaining to the removal of his dependent son 
had been liquidated.  However, in August 1998, the RO 
determined that an overpayment of approximately $2,700 still 
existed as a result of the incorrectly issued check in 
December 1997 for $2,802.  After preparing an audit, the RO 
determined the correct amount of the overpayment was $2,539.

Review of the record leads to the question of whether the 
overpayment at issue resulted from administrative error.  See 
38 U.S.C.A. § 5112(b)(10).  Such error is one which does not 
involve either an act of commission or omission by the 
beneficiary, and which results in an erroneous award of 
monetary benefits.  38 C.F.R. § 3.500(b).  Here, the veteran 
was being paid pension at the housebound rate with two 
dependent children.  Although a VA Form 21-674C was submitted 
in May 1996 showing the school attendance of the veteran's 
son was to continue through June 1997; a VA Form 21-674 
verifying such was not submitted in June 1997.  Accordingly, 
the veteran's award was reduced.  However, in calculating the 
reduction, the RO used payment for pension at the regular 
rate with one dependent child rather than payment for pension 
at the housebound rate with one dependent.  In November 1997, 
the RO discovered this mistake and recalculated the 
overpayment at the correct rate.  This reduced the amount of 
the overpayment to approximately $55, as the veteran was 
entitled to $2,645 of the $2,700 previously paid.  However, 
in processing this adjustment, the veteran was incorrectly 
issued a check for $2,802, which included the $2,645 plus 
additional amount owed for October 1997.  Thereafter, it was 
determined that the veteran had been appropriately paid the 
$2,700 in the first place as verification of his dependent 
son's school attendance for the period in question was 
received. 

The veteran had submitted all of the paperwork requested of 
him; because he is not an expert regarding VA laws and 
regulations, it was reasonable for him to assume that the 
information given him by VA was accurate, and that his award 
of benefits was proper.  Given that it is reasonable to 
conclude that neither an act of commission or omission by the 
veteran was involved in the debt's creation, the Board 
concludes the overpayment was improperly created.  See 38 
U.S.C.A. § 5112(b)(10).  This is so because the overpayment 
at issue resulted solely from a mistake by the RO in 
calculating and subsequently processing the overpayment of 
the veteran's pension benefits when it removed the veteran's 
son as a dependent.

In view of the foregoing, the question of the veteran's 
entitlement to waiver of recovery of the overpayment of 
pension benefits in the amount of $2,539 is rendered moot as 
the overpayment was not properly created.


ORDER

An overpayment of pension benefits in the amount of $2,539 
was improperly created.  The appeal is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

